Title: From George Washington to William Livingston, 2 August 1781
From: Washington, George
To: Livingston, William


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 2d Augt 1781.
                        
                        I regret being obliged to inform Your Excellency, that I find myself, at this late period, very little
                            stronger than I was when the Army first moved out of their Quarters. Of the Militia which were required of the State of
                            New Jersey, and which were to have joined me by the 15th of July, none have come in. I am informed that the first party
                            which rendezvoused at Morris Town returned home for want of subsistence. Of the Levies for the
                            Continental Battalions only three Men have joined in the Course of last Month The reinforcements
                            from the other States have been very inconsiderable.
                        I leave your Excellency to judge of the delicate and embarrassed situation in which I stand at this moment.
                            Unable to advance with prudence beyond my prisent position, while perhaps in the general opinion my force is equal to the
                            commencement of operations against New York, my conduct must appear, if not blameable, highly mysterious at least. Our
                            Allies, with whom a junction has been formed upwards of three Weeks, and who were made to expect, from the engagements
                            which I entered into with them at Weathersfeild in May last, a very considerable augmentation of our force by this time,
                            instead of seeing a prospect of advancing, must conjecture, upon good Grounds, that the Campaign will waste fruitlessly
                            away. I shall just remark that it will be no small degree of  to our Enemies,
                            and will have a very  influence upon our Friends in Europe  they find
                            such a failure of resource, or such a want of energy to draw it out, that our boasted and expensive preparations end only
                            in idle parade.
                        I cannot yet but persuade myself, and I do not discontinue to encourage our Allies with a hope that our force
                            will still be sufficient to carry our intended operation into effect, or if we cannot fully accomplish that, to oblige the
                            Enemy to withdraw part of their force from the southward to support New York, and which, as I informed your Excellency in
                            my letter of the 27th of May, was part of our plan.
                        You must be sensible, Sir, that the fulfilment of my engagements must depend upon the degree of Vigor with
                            which the Executives of the several States exercise the powers with which they have been vested, and enforce the laws
                            lately passed for filling up and supplying the Army. In full confidence that the means which have been voted will be
                            obtained, I shall continue my preparations: But I must take the liberty of informing you, that it is essentially necessary
                            I should be made acquainted, immediately on the receipt of this, with the number of Continental Levies and Militia which
                            have been forwarded, and what are the prospects of obtaining the remainder.
                        I will further add, that it will be equally necessary to see that the specific requisitions of provisions are
                            regularly complied with. I have the honor to be with great Respect and Esteem Your Excellency’s Most obt and hble servt
                        
                            Go: Washington
                        
                        
                            By a letter just recd from Colo. seely I find that only 157 Militia had collected at Morris Town, and
                                that the account of them returning home was premature—I have orderd them on to the Army.
                        

                    